Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered November 14, 1984, convicting him of murder in the second degree (two counts), tampering with a witness in the first degree (two counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Hellenbrand, J.), of that branch of the defendant’s omnibus motion which was to suppress certain statements made by him to the police.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, we find that the hearing court properly determined that the defendant was not questioned in violation of his right to counsel, since the record indicates that the police were unaware of any pending charges against him at the time of the questioning (see, People v Bertolo, 65 NY2d 111, 119). Accordingly, we find that the *630court did not err in denying the defendant’s motion to suppress the statements which he made to the police.
We also note that there was overwhelming proof of guilt.
We have examined the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Mollen, P. J., Eiber, Sullivan and Harwood, JJ., concur.